

113 HR 3739 IH: To amend the Internal Revenue Code of 1986 to equalize the exclusion from gross income of parking and transportation fringe benefits and to provide for a common cost-of-living adjustment, and for other purposes.
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3739IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Ms. Edwards introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to equalize the exclusion from gross income of parking and transportation fringe benefits and to provide for a common cost-of-living adjustment, and for other purposes.1.Uniform dollar limitation for all types of transportation fringe benefits(a)In generalSection 132(f)(2) of the Internal Revenue Code of 1986 is amended—(1)by striking $100 in subparagraph (A) and inserting $245,(2)by striking $175 in subparagraph (B) and inserting $245, and(3)by striking the last sentence.(b)Inflation adjustment conforming amendmentsSubparagraph (A) of section 132(f)(6) of the Internal Revenue Code of 1986 is amended—(1)by striking the last sentence,(2)by striking 1999 and inserting 2013, and(3)by striking 1998 and inserting 2012.(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.